     Case 1:00-cr-00160 Document 97 Filed 08/28/20 Page 1 of 3 PageID #: 493



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

ROBERT EDWARD PRITT,

       Movant,

v.                                       CIVIL ACTION No. 1:16-05659
                                         (CRIMINAL ACTION No. 1:00-00160)

UNITED STATES OF AMERICA,

       Respondent.

                       MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Aboulhosn submitted to

the court his Findings and Recommendation on January 15, 2020,

in which he recommended that the court reinstate the above case

to the active docket; deny movant’s Emergency Motion to Correct

Sentence Under 28 U.S.C. § 2255, (ECF No. 67); and remove this

matter from the court’s docket.          (ECF No. 7.)

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days and three mailing days

in which to file any objections to Magistrate Judge Aboulhosn’s

Findings and Recommendation.         The failure of any party to file

such objections within the time allowed constitutes a waiver of
   Case 1:00-cr-00160 Document 97 Filed 08/28/20 Page 2 of 3 PageID #: 494



such party’s right to a de novo review by this court.            Snyder v.

Ridenour, 889 F.2d 1363 (4th Cir. 1989).

     Objections to the Proposed Findings and Recommendation were

due by May 30, 2020.     Neither party filed any objections to the

Magistrate Judge’s Findings and Recommendation.           Accordingly,

the court also adopts the Finding and Recommendation of

Magistrate Judge Aboulhosn as follows:

     1.    The above case is REINSTATED to the court’s active

           docket;

     2.    Movant’s “Emergency Motion to Correct Sentence Under

           28 U.S.C. § 2255, (ECF No. 67), is DENIED; and

     3.    The Clerk is directed to remove this case from the

           court’s active docket.

     The court has considered whether to grant a certificate of

appealability.    See 28 U.S.C. § 2253(c).       A certificate will not

be granted unless there is “a substantial showing of the denial

of a constitutional right.”       28 U.S.C. § 2253(c)(2).       The

standard is satisfied only upon a showing that reasonable

jurists would find that any assessment of the constitutional

claims by this court is debatable or wrong and that any

dispositive procedural ruling is likewise debatable.            Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir. 2001).    The court concludes that the governing standard is

                                     2
   Case 1:00-cr-00160 Document 97 Filed 08/28/20 Page 3 of 3 PageID #: 495



not satisfied in this instance.        Accordingly, the court DENIES a

certificate of appealability.

     The Clerk is directed to send a copy of this Order to

counsel of record and any unrepresented parties.

    It is SO ORDERED this 28th day of August, 2020.

                                   ENTER:


                                   David A. Faber
                                   Senior United States District Judge




                                     3
